DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims filed 06/30/2020 have been entered. Claims 1-20 are pending in the instant patent application. This Non-Final Office Action is in response to the claims filed.
Claim Objections
Claims 9 and 15 objected to because of the following informalities:  Claims 9 and 15 recite the acronym, "MA" for a management application. However, the acronym is not used elsewhere in the claim set.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-8, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-8 are directed to the abstract idea of determining the most effective channel to handle user questions about an application.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving an unstructured question from a user having a first plurality of structured contextual features, wherein the unstructured 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably determining the appropriate channel to assist a user with a question.
	Furthermore, the recitation of a machine learning model does not take the claim out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 2-8 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a trained machine learning model and a management application. The trained machine learning model and a management application are merely generic computing devices implemented on a personal computer. Furthermore, the machine learning 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a trained machine learning model, a management application and the generic computing elements described in the Applicant's specification in at least Para 0055-0060. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 9-14, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 9-14 are directed to the abstract idea of determining the most effective channel to handle user questions about an application.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 9, claim 9 recites an unstructured question of a user having a first plurality of structured contextual features, wherein the unstructured question comprises a plurality of tokens, a question vector, a plurality of user clusters comprising a user cluster, and a plurality of channels used to communicate with a customer service agent, wherein the plurality of channels comprises a first channel; and receive the unstructured question from the user, convert, using a sentence embedding model, the plurality of tokens to the question vector, assign the question vector to a question cluster of a plurality of question clusters, assign, by 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably determining the appropriate channel to assist a user with a question.
	Furthermore, the recitation of a machine learning model does not take the claim out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 12 and 13 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer processor, a repository, a management application, a recommendation engine and a trained machine learning model. The computer processor, a repository, a management application, a recommendation engine and a trained machine learning model are merely generic computing devices implemented on a personal computer. Furthermore, the machine learning model is written in a way that conveys that it is merely used to implement the abstract idea onto a computer.	
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 9-11 and 14 includes various 
	Therefore, Claims 9-11 and 14 are not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 15-20, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 15-20 are directed to the abstract idea of determining the most effective channel to handle user questions about an application.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 15, claim 15 recites receiving a plurality of unstructured questions from a plurality of users each having a plurality of structured contextual features, wherein the plurality of unstructured questions each comprise a plurality of tokens; converting, using a sentence embedding model, each plurality of tokens to a question vector; assigning each question vector to a question cluster of a plurality of question clusters; assigning, by applying a user clustering model to the respective question cluster and the respective plurality of structured contextual features, the respective user to a user cluster of a plurality of user clusters; and assigning, using a plurality of metrics, a channel of the plurality of channels to each of the plurality of user clusters, wherein the plurality of channels are used to communicate with a customer service agent.

	Accordingly, the claim recites an abstract idea and dependent claims 16-20 further recite the abstract idea. 
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a management application. The management application is merely generic computing device implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 15 includes various elements that are not directed to the abstract idea under 2A. These elements include a trained machine learning model, a management application and the generic computing elements described in the Applicant's specification in at least Para 0055-0060. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claim 15 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (US 2021/0240776 A1) in view of Konig et al. (US 2021/0203784 A1) further in view of Sondhi et al. (US 2020/0128051 A1).
	Regarding Claim 1, Jawagal teaches the limitations of Claim 1 which state
	receiving an unstructured question from a user having a first plurality of structured contextual features, wherein the unstructured question comprises a plurality of tokens (Jawagal: Para 0024, 0031 via …The QA system 100 enables building a domain-specific virtual agent that can process domain-specific queries and produce precise and grammatically accurate responses to user queries. When the user query 192 is received, it is analyzed by the query processor 108 which can 
	converting, using a sentence embedding model, the plurality of tokens to a question vector (Jawagal: Para 0018-0019, 0033-0036 via Upon extracting and classifying the textual content of the plurality of documents, the automatic question answering system extracts candidate answers followed by questions conditioned on corresponding contexts and the candidate answers. The candidate answers can include candidate key phrases (C-KPE) extracted from the contexts using unsupervised, multi-lingual machine learning (ML) models such as Yet Another Keyword Extractor (YAKE) that builds upon the statistical text features and does not use any named entity recognition (NER) or parts of speech (POS) taggers. The text 
	assigning the question vector to a first question cluster of a plurality of question clusters (Jawagal: Para 0023-0024 via The task of QG can be typically classified into two major domains; close-ended and open-ended questions. The close-ended questions primarily deal with extracting direct sequences of text from the document (e.g. Which, Where, What, When, etc.). The purpose of open-ended questions (e.g. How, Why, etc.) is comparatively an abstract one as it essentially requires external knowledge combined with existing contextual information to frame significant questions. Further, answering open-ended questions can be challenging as it requires a selection of multiple occurrences of a text to frame the final answer. Thus, the art of appropriate question querying, and answer retrieval is a pivotal aspect of data acquisition in several intelligent systems. Posing relevant and valuable questions to systems such as virtual agents or bots strengthens the expertise of such systems to answer the questions. Further, a credible question can 
	However, Jawagal does not explicitly disclose the limitation of Claim 1 which states assigning, by applying a user clustering model to the first question cluster and the first plurality of structured contextual features, the user to a user cluster of a plurality of user clusters.
	Konig, with the teachings of Jawagal, teaches of 
	assigning, by applying a user clustering model to the first question cluster and the first plurality of structured contextual features, the user to a user cluster of a plurality of user clusters (Konig: Para 0198-0201 via When identified from a large database of customer information, interaction predictors may be found to be predictively relevant to the customer population as a whole or to a group or subpopulation defined within the customer population. Thus, in accordance with the present invention, the applicability of such interaction predictors to any particular customer, such as Adam, may be predicated on a degree of similarity found to exist between Adam and a given subpopulation. Thus, the predictor module 625 may attribute such an interaction predictor to Adam only after determining that a sufficient degree of similarity exists between Adam and the customers within the corresponding subpopulation or, put another way, whether Adam is determined to be member of that subpopulation. Upon determining that a sufficient level of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jawagal with the teachings of Konig, in order to have assigning, by applying a user clustering model to the first question cluster and the first plurality of structured contextual features, the user to a user cluster of a plurality of user clusters. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Jawagal does not explicitly disclose the limitations of Claim 1 which state assigning, using a trained machine learning model, a first channel of a 
	Sondhi though, with the teachings of Jawagal/Konig, teaches of 
	assigning, using a trained machine learning model, a first channel of a plurality of channels to the user cluster, wherein the plurality of channels are used to communicate with a customer service agent for a management application, and wherein the trained machine learning model assigns, using a plurality of metrics, one of the plurality of channels to each of the plurality of user clusters (Sondhi: Para 0020-0022, 0040, 0048 via As one particular example, the machine-learning model may receive input that includes various data pertaining to a set of entities each subject to resource allocation requests by a first entity. The machine-learning model can generate output that separates the set of entities into three clusters, where a subsequent resource allocation request may be transmitted over a first communication protocol to each entity in the first cluster; where a subsequent resource allocation request may be transmitted over a second communication protocol to each entity in the second cluster; and where no subsequent resource allocation request may be transmitted to any entity in the third cluster. Each cluster may be further divided to indicate whether a reduction in the resources requested may be included provided the resource allocation is received by an identified interval (and/or that indicates a size of such reduction). In some instances, the 
	recommending, based on assigning the first channel to the user cluster, the first channel to the user for the question (Sondhi: Para 0040 via The model can generate one or more outputs, which can correspond to individual entities, individual resource requests, individual clusters of client devices (and/or resource requests) and/or all entities (and/or resource requests) represented in an input data set. The output(s) can include one or more communication recommendations that indicate (for example) when to transmit a resource request; a protocol to transmit a resource request; a discount (or discount structure) to apply; whether to apply a discount; whether, when and/or through which communication protocol to transit a follow-up to an resource request; etc. In some instances, the output(s) identify a cluster assignment for each entity and/or for each resource request, where each cluster corresponds to one or more communication characteristics. The output(s) can be stored (e.g., in association with an identifier of an entity and/or resource request) in a machine-learning communication output data store 160).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jawagal/Konig with the teachings of Sondhi in order to have assigning, using a trained machine learning model, a first channel of a plurality of channels to the user cluster, wherein the plurality of channels are used to communicate with a customer service agent for a 
	Regarding Claim 9, Jawagal teaches the limitations of Claim 9 which state
	a computer processor (Jawagal: Para 0058 via The computer system 1300 includes processor(s) 1302, such as a central processing unit, ASIC or other type of processing circuit); 
	a repository configured to store: an unstructured question of a user having a first plurality of structured contextual features, wherein the unstructured question comprises a plurality of tokens, a question vector, a plurality of user clusters comprising a user cluster (Jawagal: Para 0060 via The computer system 1300 may include a data storage 1310, which may include non-volatile data storage. The data storage 1310 stores any data used by the automatic question answering system 100. The data storage 1310 may be used to store the queries from the end-users, the responses provided to the end-users, and other data that is used by the automatic question answering system 100);
	a recommendation engine, executing on the computer processor and configured to: 
	receive the unstructured question from the user (Jawagal: Para 0024, 0031 via …The QA system 100 enables building a domain-specific virtual agent that can 
	convert, using a sentence embedding model, the plurality of tokens to the question vector (Jawagal: Para 0018-0019, 0033-0036 via Upon extracting and classifying the textual content of the plurality of documents, the automatic question answering system extracts candidate answers followed by questions conditioned on corresponding contexts and the candidate answers. The candidate answers can include candidate key phrases (C-KPE) extracted from the contexts using unsupervised, multi-lingual machine learning (ML) models such as Yet Another 
	assign the question vector to a question cluster of a plurality of question clusters (Jawagal: Para 0023-0024 via The task of QG can be typically classified into two major domains; close-ended and open-ended questions. The close-ended questions primarily deal with extracting direct sequences of text from the document (e.g. Which, Where, What, When, etc.). The purpose of open-ended questions (e.g. How, Why, etc.) is comparatively an abstract one as it essentially requires external knowledge combined with existing contextual information to frame significant questions. Further, answering open-ended questions can be challenging as it requires a selection of multiple occurrences of a text to frame the final answer. Thus, the art of appropriate question querying, and answer retrieval is a pivotal aspect of data acquisition in several intelligent systems. Posing relevant and 
	However, Jawagal does not explicitly disclose the limitation of Claim 1 which states assign, by applying a user clustering model to the question cluster and the first plurality of structured contextual features, the user to the user cluster.
	Konig though, with the teachings of Jawagal, teaches of
	assign, by applying a user clustering model to the question cluster and the first plurality of structured contextual features, the user to the user cluster (Konig: Para 0198-0201 via When identified from a large database of customer information, interaction predictors may be found to be predictively relevant to the customer population as a whole or to a group or subpopulation defined within the customer population. Thus, in accordance with the present invention, the applicability of such interaction predictors to any particular customer, such as Adam, may be predicated on a degree of similarity found to exist between Adam and a given subpopulation. Thus, the predictor module 625 may attribute such an interaction predictor to Adam only after determining that a sufficient degree of similarity exists between Adam and the customers within the corresponding subpopulation or, put another way, whether Adam is determined to be member of that subpopulation. Upon 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jawagal with the teachings of Konig, in order to have assigning, by applying a user clustering model to the first question cluster and the first plurality of structured contextual features, the user to a user cluster of a plurality of user clusters. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Sondhi though, with the teachings of Jawagal/Konig, teaches of 
	a plurality of channels used to communicate with a customer service agent for a management application (MA) (Sondhi: Para 0020-0022, 0040, 0048 via As one particular example, the machine-learning model may receive input that includes various data pertaining to a set of entities each subject to resource allocation requests by a first entity. The machine-learning model can generate output that separates the set of entities into three clusters, where a subsequent resource allocation request may be transmitted over a first communication protocol to each entity in the first cluster; where a subsequent resource allocation request may be transmitted over a second communication protocol to each entity in the second cluster; and where no subsequent resource allocation request may be transmitted to any entity in the third cluster. Each cluster may be further divided to indicate whether a reduction in the resources requested may be included provided the resource allocation is received by an identified interval (and/or that indicates a size of such reduction). In some instances, the output, a resource-allocation specification, may be presented to an end user via an interface. One or more inputs can be received that indicate a modification to a resource-allocation specification 
	assign, using a trained machine learning model, the first channel to the first user cluster, wherein the trained machine learning model assigns, using a plurality of metrics, one of the plurality of channels to each of the plurality of user clusters, and recommend, based on assigning the first channel to the user cluster, the first channel to the user for the question (Sondhi: Para 0020-0022, 0040, 0048 via As one particular example, the machine-learning model may receive input that includes various data pertaining to a set of entities each subject to resource allocation requests by a first entity. The machine-learning model can generate output that separates the set of entities into three clusters, where a subsequent resource allocation request may be transmitted over a first communication protocol to each entity in the first cluster; where a subsequent resource allocation request may be transmitted over a second communication protocol to each entity in the second cluster; and where no subsequent resource allocation request may be transmitted to any entity in the third cluster. Each cluster may be further divided to indicate whether a reduction in the resources requested may be included provided the resource allocation is received by an identified interval (and/or that indicates a size of such reduction). In some instances, the output, a resource-allocation specification, may be presented to an end user via an interface. One or more inputs can be received that indicate a modification to a resource-allocation specification including, but not limited to, which entities are assigned to particular clusters, definition of communications, communication protocols over which communications 
	recommend, based on assigning the first channel to the user cluster, the first channel to the user for the question (Sondhi: Para 0040 via The model can generate one or more outputs, which can correspond to individual entities, individual resource requests, individual clusters of client devices (and/or resource requests) and/or all entities (and/or resource requests) represented in an input data set. The output(s) can include one or more communication recommendations that indicate (for example) when to transmit a resource request; a protocol to transmit a resource request; a discount (or discount structure) to apply; whether to apply a discount; whether, when and/or through which communication protocol to transit a follow-up to an resource request; etc. In some instances, the output(s) identify a cluster assignment for each entity and/or for each resource request, where each cluster corresponds to one or more communication characteristics. The output(s) can be stored (e.g., in association with an identifier of an entity and/or resource request) in a machine-learning communication output data store 160).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jawagal/Konig with the teachings of Sondhi in order to have a plurality of channels used to communicate with a customer service agent for a management application (MA), assign, using a trained machine learning model, the first channel to the first user cluster, wherein the trained machine learning model assigns, using a plurality of metrics, one of the plurality of channels to each of the plurality of user clusters, and recommend, based on assigning the first channel to the user cluster, the first channel to the user 
	Regarding Claim 15, Jawagal teaches the limitations of Claim 15 which state
	receiving a plurality of unstructured questions from a plurality of users each having a plurality of structured contextual features, wherein the plurality of unstructured questions each comprise a plurality of tokens (Jawagal: Para 0024, 0031 via …The QA system 100 enables building a domain-specific virtual agent that can process domain-specific queries and produce precise and grammatically accurate responses to user queries. When the user query 192 is received, it is analyzed by the query processor 108 which can tokenize and parse the user query 192. The resulting query words are employed by an information retriever 182 included in the answer generator 112 for an inverted index lookup followed by the scoring of the plurality of documents 110 using a term vector model scoring. The information retriever 182 thus returns the top N contexts (where N is a natural number and N=3 in an example) for the user query 192 and the top-scoring context 164 is provided to the MC model 106. The MC model 106 identifies an answer span 166 to the user query 192 from the top-scoring context 164. The answer span 166 can be provided as the response to the user query 192. In an example, the answer span 166 can be employed by an answer composer 184 to frame a response 194 including the answer span 166 which can be returned to the user who initially posed the user query 192. In an example, the response 194 can be provided via a chat window coupled to the QA system 100 or other virtual 
	converting, using a sentence embedding model, each plurality of tokens to a question vector (Jawagal: Para 0018-0019, 0033-0036 via Upon extracting and classifying the textual content of the plurality of documents, the automatic question answering system extracts candidate answers followed by questions conditioned on corresponding contexts and the candidate answers. The candidate answers can include candidate key phrases (C-KPE) extracted from the contexts using unsupervised, multi-lingual machine learning (ML) models such as Yet Another Keyword Extractor (YAKE) that builds upon the statistical text features and does not use any named entity recognition (NER) or parts of speech (POS) taggers. The text extracted from the plurality of documents is tokenized into word tokens wherein each word forms a token and word-specific statistical features are considered such as positioning and frequency of the word tokens, word relatedness etc. The extracted features are used to generate a single term score (TS) for each of the word tokens. Sequences of n-grams are generated from contiguous word tokens in the document text and a final score is calculated for the n-gram sequences using the single term scores (TSs) of each of the word tokens in the n-gram sequences. The n-grams for a given document are deduplicated and the top N (wherein N is a natural number) scoring n-grams are selected as candidate answers for that document. Similarly, candidate answers can be obtained for each of the plurality of documents. The automatic generation of questions corresponding to the candidate answers includes the use of a Seq2Seq model equipped with Bandanau Attention 

	However, Jawagal does not explicitly disclose the limitation of Claim 15 which states assigning, by applying a user clustering model to the respective question cluster and the respective plurality of structured contextual features, the respective user to a user cluster of a plurality of user clusters.
	Konig though, with the teachings of Jagawal, teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jawagal with the teachings of Konig, in order to have assigning, by applying a user clustering model to the respective question cluster and the respective plurality of structured contextual features, the respective user to a user cluster of a plurality of user clusters. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Jawagal does not explicitly disclose the limitations of Claim 1 which state assigning, using a plurality of metrics, a channel of the plurality of channels to each of the plurality of user clusters, wherein the plurality of channels are used to communicate with a customer service agent for a management application (MA).
	Sondhi though, with the teachings of Jagawal/Konig, teaches of
	assigning, using a plurality of metrics, a channel of the plurality of channels to each of the plurality of user clusters, wherein the plurality of channels are used to communicate with a customer service agent for a management application (MA) (Sondhi: Para 0020-0022, 0040, 0048 via As one particular example, the machine-learning model may receive input that includes various data pertaining to a set of entities each subject to resource allocation requests by a first entity. The machine-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jawagal/Konig with the teachings of Sondhi in order to have assigning, using a plurality of metrics, a channel of the plurality of channels to each of the plurality of user clusters, wherein the plurality of channels are used to communicate with a customer service agent for a management application (MA). The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (US 2021/0240776 A1) in view of Konig et al. (US 2021/0203784 A1) in view of Sondhi et al. (US 2020/0128051 A1) further in view of Jansen et al. (US 2020/0372295 A1).
	Regarding Claim 2, while the combination of Jawagal/Konig/Sondhi teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 2 which states adjusting a hyperparameter of the sentence embedding model to reduce an average entropy of the plurality of question clusters.
	Jansen though, with the teachings of Jawagal/Konig/Sondhi, teaches of
	adjusting a hyperparameter of the sentence embedding model to reduce an average entropy of the plurality of question clusters (Jansen: Para 0029 via In some implementations, one or more components of the clustering loss function can be scaled by respective hyperparameters. For example, the second entropy can be scaled by a diversity hyperparameter. The diversity hyperparameter can be used to adjust the relative effects of the clustering loss function terms that respectively promote the two objectives. As such, the diversity hyperparameter can be used to adjust or tune the loss provided by the clustering loss function and the resulting behavior of the models trained based on the clustering loss function (e.g., the machine-learned embedding model andlor the clustering model). The diversity hyperparameter can be selected to produce the desired balance between the first objective of minimizing the average entropy of the input data points and the second objective of preventing collapse of the mapping produced by the clustering model into the trivial solution in which all inputs are mapped to a single cluster).

	Regarding Claim 10, it is analogous to Claim 2 and is rejected for the same reasons.
Claims 3, 4, 11, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (US 2021/0240776 A1) in view of Konig et al. (US 2021/0203784 A1) in view of Sondhi et al. (US 2020/0128051 A1) further in view of Meteer et al. (US 2019/0180175 A1).
	Regarding Claim 3, while the combination of Jawagal/Konig/Sondhi teaches the limitations of Claim 3, which state
	training the trained machine learning model using a plurality of training data comprising a plurality of unstructured questions of a plurality of users each labeled with an outcome (Jawagal: Para 0020, 0025 via The candidate answers and the questions thus generated are provided to a machine comprehension model (MC) to train the MC model to identify an answer span to a given user query within a specified context. In an example, the MC model is trained on a generic dataset such as the Stanford Question Answer dataset (SQuAD) and including the candidate answers and the questions that were automatically generated. Further, the MC 
	wherein each of the plurality of users has a plurality of structured contextual features (Jawagal: Para 0024, 0031 via …The QA system 100 enables building a domain-specific virtual agent that can process domain-specific queries and produce precise and grammatically accurate responses to user queries. When the user query 192 is received, it is analyzed by the query processor 108 which can tokenize and parse the user query 192. The resulting query words are employed by an information retriever 182 included in the answer generator 112 for an inverted index lookup followed by the scoring of the plurality of documents 110 using a term vector model scoring. The information retriever 182 thus returns the top N contexts (where N is a natural number and N=3 in an example) for the user query 192 and the top-scoring context 164 is provided to the MC model 106. The MC model 106 identifies an answer span 166 to the user query 192 from the top-scoring context 164. The answer span 166 can be provided as the response to the user query 192. In an example, the answer span 166 can be employed by an answer composer 184 to frame a response 194 including the answer span 166 which can be returned to the user who initially posed the user query 192. In an example, the response 194 can be provided via a chat window coupled to the QA system 100 or other virtual agents 196 such as bots. In an example, the QA system 100 can be coupled to existing virtual agents or bots in order to enable automatic domain-based question answering as detailed herein).

	Meteer though, with the teachings of Jawagal/Konig/Sondhi, teaches of
	wherein the outcome comprises values of the plurality of metrics and a channel of the plurality of channels selected by the respective user (Meteer: Para 0099-0101 via The communications selector interface window 760 can enable an administrator of the contact center analysis system to select some or all communications flowing through the contact center analysis system for review and analysis. The administrator can sort, filter, or otherwise organize a collection of communications according to various criteria, such as a keyword search on the text of the communications; case number; CSR information; customer information (e.g., area code, geographic region, and other location information; age, gender, years of education, and other demographic information); time and date of the communications; duration of the communications; communication channel of the communications; outcomes of the communications (e.g., whether the customer's issue was resolved or unresolved, the total number of communications to resolve the customer's issues, total length of time spent to resolve the customer's issue, and other information relating to the outcome); reason for the communications (e.g., business department contacted, product line, and other information relating to the source of the customer's issue); events or waypoints included in or excluded from the communications; and other features and characteristics of communications discussed elsewhere in the present disclosure. In some embodiments, the communications selector interface window 760 can also include 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jawagal/Konig/Sondhi with the teachings of Meteer in order to have wherein the outcome comprises values of the plurality of metrics and a channel of the plurality of channels selected by the respective user. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 4, the combination of Jawagal/Konig/Sondhi/Meteer teaches the limitations of Claim 4 which state
	converting the plurality of unstructured questions to a plurality of question vectors to obtain a plurality of question clusters (Jawagal: Para 0018-0019, 0033-0036, 0023-0024, 0031 via …The QA system 100 enables building a domain-specific virtual agent that can process domain-specific queries and produce precise and grammatically accurate responses to user queries. When the user query 192 is received, it is analyzed by the query processor 108 which can tokenize and parse the user query 192. The resulting query words are employed by an information retriever 182 included in the answer generator 112 for an inverted index lookup 
	splitting a second question cluster of the plurality of question clusters into two or more user clusters using the plurality of structured contextual features of a subset of the plurality of users (Jawagal: Para 0024, 0026 via FIG. 1 shows a block diagram of an automatic QA system 100 that serves to respond to questions pertaining to a plurality of domains in accordance with the examples disclosed herein. The QA system 100 receives a plurality of documents pertaining to a specific domain of the plurality of domains such as finance, healthcare, insurance, manufacturing or education, etc. and employs the plurality of documents 110 to train the QA system 100 in responding to questions from users regarding the specific domain. The plurality of documents 110 can include numerous sections with each section further including one or more sub-sections. In addition, the plurality of documents 110 can include not only plain text but also text in tabular formats and may further include image text. The plurality of documents 110 can also include documents of different formats such as word processing documents (.doc), portable document files (.pdf), plain text (.txt), etc. If different documents are received in different formats, then the various documents may be converted into a common format, e.g., pdf format, for easier processing. The documents can relate to various domain-based issues peculiar to a given domain. For example, the documents may relate to patient healthcare policies or clinical trial protocols in the healthcare domain. Similarly, the documents may relate to insurance policies in the insurance domain or to other compliance policies in the finance domain. The QA system 100 enables building a domain-specific virtual agent that can process domain-specific 
	wherein the subset of the plurality of users corresponds to a subset of the plurality of unstructured questions that were converted to a subset of the plurality of question vectors comprised by the second question cluster (Konig: Para 0198-0201 via When identified from a large database of customer information, interaction predictors may be found to be predictively relevant to the customer population as a whole or to a group or subpopulation defined within the customer population. Thus, in accordance with the present invention, the applicability of such interaction predictors to any particular customer, such as Adam, may be predicated on a degree of similarity found to exist between Adam and a given subpopulation. Thus, the predictor module 625 may attribute such an interaction predictor to Adam only after determining that a sufficient degree of similarity exists between Adam and the 
	Regarding Claims 11 and 12, they are analogous to Claims 3 and 4 respectively and are rejected for the same reasons.
	Regarding Claims 16 and 17 they are analogous to Claims 3 and 4 respectively and are rejected for the same reasons.
Claims 5, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (US 2021/0240776 A1) in view of Konig et al. (US 2021/0203784 A1) in view of Sondhi et al. (US 2020/0128051 A1) in view of .
	Regarding Claim 5, while the combination of Jawagal/Konig/Sondhi/Meeter teaches Claim 4, it does not explicitly disclose the limitation of Claim 5 which states determining that a size of the second question cluster exceeds a threshold size, wherein the second question cluster is split in response to determining that the size of the second question cluster exceeds the threshold size.
	Cevahir though, with the teachings of Jawagal/Konig/Sondhi/Meeter teaches of	
	determining that a size of the second question cluster exceeds a threshold size, wherein the second question cluster is split in response to determining that the size of the second question cluster exceeds the threshold size (Cevahir: Para 0079 via classification may be carried out by repeating a process in which, after dividing the target vectors into clusters based on a k-means method, when there are a first cluster having a cluster calculation amount exceeding an upper limit determined in advance and a second cluster adjacent to the first cluster, the target vectors having the smallest difference between the distance from the center of the first cluster and the distance from the center of the second cluster is moved from the first cluster to the second cluster. Even when classification is carried out based on this method, the cluster classification unit 53 can divide the plurality of target vectors into clusters while reducing the difference in cluster calculation amounts among the clusters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
	Regarding Claims 13 and 18, they are analogous in nature to Claim 5 and are rejected for the same reasons.
Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (US 2021/0240776 A1) in view of Konig et al. (US 2021/0203784 A1) in view of Sondhi et al. (US 2020/0128051 A1) in view of Meteer et al. (US 2019/0180175 A1) further in view of Guy et al. (US 8,275,768 B2).
	Regarding Claim 6, while the combination of Jawagal/Konig/Sondhi/Meteer teaches the limitations of Claim 3, it does not explicitly disclose the limitations of Claim 6 which state for each of the plurality of user clusters, applies one or more statistical tests to the values of the plurality of metrics of the plurality of unstructured questions of the respective user cluster to obtain one or more test results; and attempts to assign, using the one or more test results, a channel of the plurality of channels to the respective user cluster.
	Guy though, with the teachings of Jawagal/Konig/Sondhi/Meteer, teaches the limitations of Claim 6 which states

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jawagal/Konig/Sondhi/Meteer with the teachings of Guy in order to have for each of the plurality of user clusters, applies one or more statistical tests to the values of the plurality of metrics of the plurality of unstructured questions of the respective user cluster to obtain one or more test results; and attempts to assign, using the one or more test results, a channel of the plurality of channels to the respective user cluster. The motivations behind this being the teachings, suggestions, and 
	Regarding Claims 14 and 19, they are analogous in nature to Claim 6 and are rejected for the same reasons.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (US 2021/0240776 A1) in view of Konig et al. (US 2021/0203784 A1) in view of Sondhi et al. (US 2020/0128051 A1) further in view of Jaiswal et al. (US 2020/0193447 A1).
	Regarding Claim 8, while the combination of Jawagal/Konig/Sondhi teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 8 which states wherein the first plurality of structured contextual features comprises a feature of a computer system executing the management application.
	Jaiswal though, with the teachings of Jawagal/Konig/Sondhi, teaches of
	wherein the first plurality of structured contextual features comprises a feature of a computer system executing the management application (Jaiswal: Para 0016 via Along with determination of the user's intent in contacting the service provider's assistance platform, the service provider's system may further determine a list of prioritized and ranked channels to steer the user to for resolution of the dynamically prioritized intents. Thus, the system may perform a channel steering scoring process that scores and lists a sorted order of electronic communication channels for the service provider that are available to assist the user in resolution of the issue associated with the user's intent in contacting the system. The system may fetch user and channel data for the user and the channels of the system, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jawagal/Konig/Sondhi with 
Distinguishable over the Prior Art
Claims 7 and 20 are deemed distinguishable over prior art. While Marlow et al. (US 11,228,542 B2) teaches of “detect a request from a user to send a data item to a group of recipients via a digital communication channel; identify one or more alternative digital communication channels associated with each of the recipients of the group; analyze communication history of the user and the recipients to detect duplicative communications, corresponding to the data item, from the one or more alternative digital communication channels, analyzing the communication history to detect duplicative communications comprises: determine a context of the digital communication channel at a time that the request is detected; for each recipient, trace the communication history of the one or more alternative communication channels; detecting keywords in communications from each one or more alternative communication channels proximate to and around the communications from each one or more alternative communication channels; determine a context of each of the one or more alternative communication channels, wherein the context of each of the one or more alternative communication channels is based on the detected keywords; search the one or more alternative communication channels for duplicative communications that 
	It does not explicitly teach of wherein the trained machine learning model further: fails to assign, using the one or more test results, a channel to the respective user cluster; in response to failing to assign a channel to the respective user cluster, determines that a second channel was selected by a proportion of the users of the respective user cluster; determines that the proportion exceeds a threshold proportion; and in response to determining that the proportion exceeds the threshold proportion, assigns the second channel to the respective user cluster.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2020/0311145 A1) - SYSTEM AND METHOD FOR GENERATING AN ANSWER BASED ON CLUSTERING AND SENTENCE SIMILARITY
Shi et al. (US 2021/0326747 A1) - MACHINE LEARNED MODEL FRAMEWORK FOR SCREENING QUESTION GENERATION
Chang et al. (US 10,204,343 B2) - Multi-channel Customer Identification
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623